DETAILED ACTION


1.	Claims 1-24 are pending in the application.



Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 9 and 15 are rejected under 35 U.S.C. 112(b) for being unclear and indefinite.
	Claim 9 lines 4-5 recites the limitation “at each cycle, bit-wise multiplying bits of a current multiplicand A with bits of a current multiplicand B and summing and carrying between bit multipliers.” However, it is unclear what is being summed and carried, as the claim does not specify exactly. Further, it is unclear if “between bit multipliers” should read “between bit multiplies;” as the limitation recites multiplying not a multiplier. 

5.	Claim 15 lines 4-5 recites “a bit-wise multiplier to bit-wise multiply bits of a current multiplicand A with bits of a current multiplicand B and to sum and carry between bit-wise multipliers.” However, it is unclear what is being summed and carried, as the claim does not specify exactly. Further the claim recites “bit-wise multipliers” (plural). However, the limitation only recites a singular bit-wise “multiplier.”

6.	Dependent claims 10-14 and 16-24 are rejected for similar reasons as they do not overcome the deficiencies found in the claims from which they depend. 

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-24 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

9.	Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category, a method. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and/or mental processes, i.e. multiplying, summing, accumulating. They are highlighted below (underlined, italicized):

1. A method for accumulating a plurality N of multiplied M bit values, the method comprising: 
for each pair of multiplicands A and B, each of M bits: 
in M rows, each of M multiplication units, separately multiplying each bit of said multiplicand A with each bit of said multiplicand B and separately summing results from a previous row of said multiplication units; 
in M rows of summing units following said M rows of multiplication units, separately summing results from a previous row of said summing units or said multiplication units, said rows summing output towards an accumulator formed as a column; 
in accumulator units of said accumulator, separately accumulating each bit of a result from the bit output of each row and passing carry values along the bits of said result from the LSB (least significant bit) to the MSB (most significant bit) of said results.

10.	As currently recited, under the broadest reasonable interpretation, these highlighted limitations can be interpreted as mathematical concepts/processing and/or mental processes.
Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitation of “multiplication units,” “summing units,” “accumulator” and “accumulator units,” are recited at a high-level of generality (i.e., generic machine) such that they amount no more than mere instructions to apply the exceptions using generic computer components. Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. See MPEP 2106.05(f).  The claim is not patent eligible. 

11.	Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category, a method. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and/or mental processes, i.e. pipelining, multiplying, summing, accumulating. They are highlighted below (underlined, italicized):

9. A method for accumulating a plurality N of multiplied M bit values, the method comprising: 
pipelining multiplicands A and B to a multiply-accumulator such that, at each cycle, a new set of multiplicands is received; 
at each cycle, bit-wise multiplying bits of a current multiplicand A with bits of a current multiplicand B and summing and carrying between bit multipliers; and 
at each cycle, bit-wise accumulating of output of said bit-wise multiplying thereby to accumulate said multiplicands during the pipelining process.

12.	As currently recited, under the broadest reasonable interpretation, these highlighted limitations can be interpreted as mathematical concepts/processing and/or mental processes.
Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? No there are no additional elements or combination of elements that integrate the abstract ideas into a practical application that impose any meaningful limits on practicing the abstract idea. The limitations merely recite multiplying and accumulating. 

13.	Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, there are no additional limitations that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible. 

14.	Claim 15 is rejected for similar reasons as presented above with reference to claim 1 as the recite the similar abstract ideas found in claims 1 and 9 above. Thus, the claims is directed to the same abstract ideas without reciting meaningful limitations that are sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. 
Furthermore, independent claim 15 and dependent claims 16-24 are directed to “a unit.” Given the broadest reasonable interpretation this could be interpreted as a software unit, as the claimed limitations do not explicitly disclose any of the unit elements comprising hardware elements.

15.	Dependent claims 2-8, 10-14, and 16-24 are rejected under 35 U.S.C. 101 as non- statutory for at least the reason stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend. The claims depend from claims 1, 9, and 15, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. The claims recite further limitations that abstract mathematical concepts and/or mental steps without reciting any additional limitations that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101. 




Allowable Subject Matter
16.	Claims 1-24 would be allowable if rewritten or amended to overcome the outstanding rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action.

17.	The following is a statement of reasons for the indication of allowable subject matter:  

The instant claims recite at least “separately multiplying each bit of said multiplicand A with each bit of said multiplicand B and separately summing results from a previous row of said multiplication units; in M rows of summing units following said M rows of multiplication units, separately summing results from a previous row of said summing units or said multiplication units, said rows summing output towards an accumulator formed as a column; in accumulator units of said accumulator, separately accumulating each bit of a result from the bit output of each row and passing carry values along the bits of said result from the LSB (least significant bit) to the MSB (most significant bit) of said result,” as in claim 1; “pipelining multiplicands A and B to a multiply-accumulator such that, at each cycle, a new set of multiplicands is received; at each cycle, bit-wise multiplying bits of a current multiplicand A with bits of a current multiplicand B and summing and carrying between bit multipliers; and at each cycle, bit-wise accumulating of output of said bit-wise multiplying thereby to accumulate said multiplicands during the pipelining process,” as in claim 9; and “a bit-wise multiplier to bit-wise multiply bits of a current multiplicand A with bits of a current multiplicand B and to sum and carry between bit-wise multipliers; and a bit-wise accumulator to accumulate output of said bit-wise multiplier thereby to accumulate said multiplicands during the pipelining process” as in claim 15.

18.	The closest prior art of record is US Pat. 8,463,836 which teaches multiplication and performing mathematical and logical operations in multiple sub-cycles. The major difference between the prior art and the claimed invention is that the prior art of record does not teach or suggest at least  “separately multiplying each bit of said multiplicand A with each bit of said multiplicand B and separately summing results from a previous row of said multiplication units; in M rows of summing units following said M rows of multiplication units, separately summing results from a previous row of said summing units or said multiplication units, said rows summing output towards an accumulator formed as a column; in accumulator units of said accumulator, separately accumulating each bit of a result from the bit output of each row and passing carry values along the bits of said result from the LSB (least significant bit) to the MSB (most significant bit) of said result,” as in claim 1; “pipelining multiplicands A and B to a multiply-accumulator such that, at each cycle, a new set of multiplicands is received; at each cycle, bit-wise multiplying bits of a current multiplicand A with bits of a current multiplicand B and summing and carrying between bit multipliers; and at each cycle, bit-wise accumulating of output of said bit-wise multiplying thereby to accumulate said multiplicands during the pipelining process,” as in claim 9; and “a bit-wise multiplier to bit-wise multiply bits of a current multiplicand A with bits of a current multiplicand B and to sum and carry between bit-wise multipliers; and a bit-wise accumulator to accumulate output of said bit-wise multiplier thereby to accumulate said multiplicands during the pipelining process” as in claim 15.


Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub. 2012/0233234 – related to a processing unit, system, and method for performing a multiply operation in a multiply-add pipeline.

US Pat. 7,565,390 – related to circuitry for facilitating the performance of multiply-accumulate operations in PLDs.

US Pat. 5,583,804 – related to a multiplier-accumulator 108 that performs both a first class of multiply-accumulate instructions and a second class of multiply-accumulate instructions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182